Alice Robie Resnick, J.,
concurring separately. I agree that the writ of mandamus should be denied. Specifically, I join the first three reasons listed by the majority for denying the writ: (1) that relator’s protest was untimely, (2) that the board lacked authority to sua sponte invalidate Corpus’s candidacy under R.C. 3501.39(A)(3), and (3) that if the September 23 letter was not a protest, then the mandamus claim is barred. Given those procedural deficiencies in relator’s protest, which are sufficient in and of themselves to support denial of the writ, I find it unnecessary to consider the specifics of Westlake’s Charter. Accordingly, I do not join in the majority’s discussion of the fourth reason for denying the writ.
Cook, J., concurs in the foregoing concurring opinion.